Case 3:17-cv-01112-JLS-NLS Document 115-8 Filed 07/08/19 PageID.5013 Page 1 of 11




                              EXHIBIT 16
           (REDACTED ­ PUBLIC VERSION)
                   Case 3:17-cv-01112-JLS-NLS Document 115-8 Filed 07/08/19 PageID.5014 Page 2 of 11

SAN DIEGO CORRECTIONAL FACILITY

          Print Date: 10/17/2018 12:23:50 INMATE PAY     From: 10/01/1998 To: 10/17/2018
                                          TRANSACTIONS
AGENCY # NAME                             RECEIPT #      DEPOSIT FROM               AMOUNT DESCRIPTION                              DATE
IMMIGRATION AND CUSTOMS ENFORCEMENT
                                          8868588        7/8/08                            $1.00   JOB PAY - NONREIMBURSABLE         07/09/2008
                                          8884430        7/9/08                            $1.00   JOB PAY - NONREIMBURSABLE         07/10/2008
                                          8914744        7/11,7/12,7/13/08                 $2.00   JOB PAY - NONREIMBURSABLE         07/14/2008
                                          8953385        7/14/08                           $1.00   JOB PAY - NONREIMBURSABLE         07/17/2008
                                          8953568        7/15/08                           $1.00   JOB PAY - NONREIMBURSABLE         07/17/2008
                                          8964188        7/16/08                           $1.00   JOB PAY - NONREIMBURSABLE         07/17/2008
                                          8974804        7/17/08                           $1.00   JOB PAY - NONREIMBURSABLE         07/18/2008
                                          8994020        7/20/08                           $1.00   JOB PAY - NONREIMBURSABLE         07/21/2008
                                          9012020        7/21/08                           $1.00   JOB PAY - NONREIMBURSABLE         07/22/2008
                                          9022382        7/22/08                           $1.00   JOB PAY - NONREIMBURSABLE         07/23/2008
                                          9045143        7/24/08                           $1.00   JOB PAY - NONREIMBURSABLE         07/25/2008
                                          9045900        7/23/08                           $1.00   JOB PAY - NONREIMBURSABLE         07/25/2008
                                          9066337        7/26/08                           $1.00   JOB PAY - NONREIMBURSABLE         07/29/2008
                                          9067006        7/27/08                           $1.00   JOB PAY - NONREIMBURSABLE         07/29/2008
                                          9080154        7/28/08                           $1.00   JOB PAY - NONREIMBURSABLE         07/30/2008
                                          9089771        7/29/08                           $1.00   JOB PAY - NONREIMBURSABLE         07/30/2008
                                          9129674        7/31/08                           $1.00   JOB PAY - NONREIMBURSABLE         08/05/2008
                                          9130590        8/3/08                            $1.00   JOB PAY - NONREIMBURSABLE         08/05/2008
                                          9159967        8-4-08                            $1.00   JOB PAY - NONREIMBURSABLE         08/06/2008
                                          9192975        8/7/08                            $1.00   JOB PAY - NONREIMBURSABLE         08/11/2008
                                          9200780        8/6/08                            $1.00   JOB PAY - NONREIMBURSABLE         08/11/2008
                                          9409244        8/28/08                           $1.00   JOB PAY - NONREIMBURSABLE         09/03/2008
                                          9431750        8/31/08                           $1.00   JOB PAY - NONREIMBURSABLE         09/03/2008
                                          24425676       kitchen 5/18,20                   $2.00   JOB PAY - NONREIMBURSABLE         05/21/2012
                                          24445022       KITCHEN 5/21                      $1.00   JOB PAY - NONREIMBURSABLE         05/22/2012
                                          24469412       kitchen 5/23                      $1.00   JOB PAY - NONREIMBURSABLE         05/24/2012
                                          24494750       kitchen 5/27/12                   $1.00   JOB PAY - NONREIMBURSABLE         05/29/2012
                                          24519110       kitchen 5/28                      $1.00   JOB PAY - NONREIMBURSABLE         05/30/2012
                                          24527884       kitchen 5/30                      $1.00   JOB PAY - NONREIMBURSABLE         06/01/2012
                                          24564869       kitchen 6/1,6/3                   $2.00   JOB PAY - NONREIMBURSABLE         06/04/2012
                                          24612330       kitchen 6/6                       $1.00   JOB PAY - NONREIMBURSABLE         06/07/2012
                                          24651083       kitchen 6/8,9,10                  $3.00   JOB PAY - NONREIMBURSABLE         06/11/2012
                                          24734337       kitchen 6/17                      $1.00   JOB PAY - NONREIMBURSABLE         06/18/2012
                                          24749702       kitchen 6/15,18                   $2.00   JOB PAY - NONREIMBURSABLE         06/19/2012
                                          24789065       kitchen 6/20                      $1.00   JOB PAY - NONREIMBURSABLE         06/22/2012
                                          24808588       kitchen 6/22,24                   $2.00   JOB PAY - NONREIMBURSABLE         06/25/2012
                                          24846672       kitchen 6/25,27                   $2.00   JOB PAY - NONREIMBURSABLE         06/28/2012
                                          24873377       KITCHEN 6/29                      $1.00   JOB PAY - NONREIMBURSABLE         07/02/2012
                                          24919351       KITCHEN 7/2                       $1.00   JOB PAY - NONREIMBURSABLE         07/05/2012



   Excerpts of CCOG000025043.xls                                             1                                                 CONFIDENTIAL
                                                                 Exhibit 16 - 174
                  Case 3:17-cv-01112-JLS-NLS Document 115-8 Filed 07/08/19 PageID.5015 Page 3 of 11
AGENCY #   NAME                   RECEIPT #   DEPOSIT FROM             AMOUNT     DESCRIPTION                      DATE
                                  24936171    kitchen 7/4                 $1.00   JOB PAY - NONREIMBURSABLE         07/06/2012
                                  24957825    kitchen 7/6                 $1.00   JOB PAY - NONREIMBURSABLE         07/09/2012
                                  24973935    KITCHEN 7/9                 $1.00   JOB PAY - NONREIMBURSABLE         07/10/2012
                                  25004235    kitchen 7/11                $1.00   JOB PAY - NONREIMBURSABLE         07/12/2012
                                  333141833   8/13/14                     $1.00   JOB PAY - NONREIMBURSABLE         08/15/2014
                                  333153814   8/14/14                     $1.00   JOB PAY - NONREIMBURSABLE         08/15/2014
                                  333161963   08/15                       $1.00   JOB PAY - NONREIMBURSABLE         08/18/2014
                                  333163619   8/16                        $1.00   JOB PAY - NONREIMBURSABLE         08/18/2014
                                  333194135   8/19/14                     $1.00   JOB PAY - NONREIMBURSABLE         08/20/2014
                                  333202587   8/20/14                     $1.00   JOB PAY - NONREIMBURSABLE         08/21/2014
                                  333213723   8/21/14                     $1.00   JOB PAY - NONREIMBURSABLE         08/22/2014
                                  333228790   8/22-23/14                  $2.00   JOB PAY - NONREIMBURSABLE         08/25/2014
                                  333262051   8/27/14                     $1.00   JOB PAY - NONREIMBURSABLE         08/29/2014
                                  333268615   8/28/14                     $1.00   JOB PAY - NONREIMBURSABLE         09/02/2014
                                  333292975   8/30/14                     $1.00   JOB PAY - NONREIMBURSABLE         09/03/2014
                                  333296697   8/29/14                     $1.00   JOB PAY - NONREIMBURSABLE         09/03/2014
                                  333306490   9/2/14                      $1.00   JOB PAY - NONREIMBURSABLE         09/03/2014
                                  333321186   9/3/14                      $1.00   JOB PAY - NONREIMBURSABLE         09/04/2014
                                  333333142   9/4/14                      $1.00   JOB PAY - NONREIMBURSABLE         09/05/2014
                                  333353313   9/5-6/14                    $2.00   JOB PAY - NONREIMBURSABLE         09/09/2014
                                  333384711   9/9/14                      $1.00   JOB PAY - NONREIMBURSABLE         09/10/2014
                                  333397190   9/10/14                     $1.00   JOB PAY - NONREIMBURSABLE         09/11/2014
                                  333414701   9/11/14                     $1.00   JOB PAY - NONREIMBURSABLE         09/12/2014
                                  333427865   9/12-13/14                  $2.00   JOB PAY - NONREIMBURSABLE         09/16/2014
                                  333465557   9/16/14                     $1.00   JOB PAY - NONREIMBURSABLE         09/19/2014
                                  333465679   9/15/14                     $1.00   JOB PAY - NONREIMBURSABLE         09/19/2014
                                  333474437   9/18/14                     $1.00   JOB PAY - NONREIMBURSABLE         09/19/2014
                                  333489008   9/19/14                     $1.00   JOB PAY - NONREIMBURSABLE         09/22/2014
                                  333488855   9/20/14                     $1.00   JOB PAY - NONREIMBURSABLE         09/22/2014
                                  333499919   9/22/14                     $1.00   JOB PAY - NONREIMBURSABLE         09/23/2014
                                  333512189   9/23/14                     $1.00   JOB PAY - NONREIMBURSABLE         09/24/2014
                                  333522458   9/24/14                     $1.00   JOB PAY - NONREIMBURSABLE         09/25/2014
                                  333531745   9/25/14                     $1.00   JOB PAY - NONREIMBURSABLE         09/26/2014
                                  333545299   926-27/14                   $2.00   JOB PAY - NONREIMBURSABLE         09/29/2014
                                  333561588   9/30/14                     $1.00   JOB PAY - NONREIMBURSABLE         10/01/2014
                                  333576664   10/1/14                     $1.00   JOB PAY - NONREIMBURSABLE         10/02/2014
                                  333591889   10/2/14                     $1.00   JOB PAY - NONREIMBURSABLE         10/03/2014
                                  333610316   10/3-4/14                   $2.00   JOB PAY - NONREIMBURSABLE         10/06/2014
                                  333657858   10/8/14                     $1.00   JOB PAY - NONREIMBURSABLE         10/09/2014
                                  333668366   10/9/14                     $1.00   JOB PAY - NONREIMBURSABLE         10/10/2014
                                  333687516   10/10-11/14                 $2.00   JOB PAY - NONREIMBURSABLE         10/13/2014
                                  333712591   10/14/14                    $1.00   JOB PAY - NONREIMBURSABLE         10/15/2014
                                  333722463   10/15/14                    $1.00   JOB PAY - NONREIMBURSABLE         10/16/2014
                                  333733889   10/16/14                    $1.00   JOB PAY - NONREIMBURSABLE         10/17/2014
                                  333748505   10/17-18/14                 $2.00   JOB PAY - NONREIMBURSABLE         10/20/2014



  Excerpts of CCOG000025043.xls                              2                                                CONFIDENTIAL

                                                    Exhibit 16 - 175
                  Case 3:17-cv-01112-JLS-NLS Document 115-8 Filed 07/08/19 PageID.5016 Page 4 of 11
AGENCY #   NAME                   RECEIPT #   DEPOSIT FROM             AMOUNT     DESCRIPTION                      DATE
                                  333771818   10/21/14                    $1.00   JOB PAY - NONREIMBURSABLE         10/22/2014
                                  333782059   10/22/14                    $1.00   JOB PAY - NONREIMBURSABLE         10/23/2014
                                  333791156   10/23/14                    $1.00   JOB PAY - NONREIMBURSABLE         10/24/2014
                                  333804794   10/24-25/14                 $2.00   JOB PAY - NONREIMBURSABLE         10/27/2014
                                  333828801   10/28/14                    $1.00   JOB PAY - NONREIMBURSABLE         10/29/2014
                                  333836043   10/29/14                    $1.00   JOB PAY - NONREIMBURSABLE         10/31/2014
                                  333842875   10/30/14                    $1.00   JOB PAY - NONREIMBURSABLE         11/03/2014
                                  333859828   10/31-11/1/14               $2.00   JOB PAY - NONREIMBURSABLE         11/03/2014
                                  333871604   11/3/14                     $1.00   JOB PAY - NONREIMBURSABLE         11/04/2014
                                  333886401   11/4/14                     $1.00   JOB PAY - NONREIMBURSABLE         11/05/2014
                                  333904358   11/5/14                     $1.00   JOB PAY - NONREIMBURSABLE         11/07/2014
                                  333914477   11/6/14                     $1.00   JOB PAY - NONREIMBURSABLE         11/10/2014
                                  333932383   11/7-8/14                   $2.00   JOB PAY - NONREIMBURSABLE         11/10/2014
                                  333959188   11/11/14                    $1.00   JOB PAY - NONREIMBURSABLE         11/12/2014
                                  333971894   11/12/14                    $1.00   JOB PAY - NONREIMBURSABLE         11/13/2014
                                  333984240   11/13/14                    $1.00   JOB PAY - NONREIMBURSABLE         11/14/2014
                                  334003938   11-14-15                    $2.00   JOB PAY - NONREIMBURSABLE         11/17/2014
                                  331190194   1/24/2014                   $1.00   JOB PAY - NONREIMBURSABLE         01/27/2014
                                  331192040   1/25/2014                   $1.00   JOB PAY - NONREIMBURSABLE         01/27/2014
                                  331218480   1/26/14                     $1.00   JOB PAY - NONREIMBURSABLE         01/29/2014
                                  331218289   1/27/14                     $1.00   JOB PAY - NONREIMBURSABLE         01/29/2014
                                  331229097   1/28/14                     $1.00   JOB PAY - NONREIMBURSABLE         02/03/2014
                                  331244830   1/28/14                     $1.00   JOB PAY - NONREIMBURSABLE         02/03/2014
                                  331247733   1/31/2014                   $1.00   JOB PAY - NONREIMBURSABLE         02/03/2014
                                  331250819   2/1/2014                    $1.00   JOB PAY - NONREIMBURSABLE         02/03/2014
                                  331264444   2/2/2014                    $1.00   JOB PAY - NONREIMBURSABLE         02/03/2014
                                  331278773   2/3/14                      $1.00   JOB PAY - NONREIMBURSABLE         02/05/2014
                                  331293831   2/4/14                      $1.00   JOB PAY - NONREIMBURSABLE         02/06/2014
                                  331330017   2/7,8/2014                  $2.00   JOB PAY - NONREIMBURSABLE         02/10/2014
                                  331341590   2/9/2014                    $1.00   JOB PAY - NONREIMBURSABLE         02/10/2014
                                  331355123   2/10/14                     $1.00   JOB PAY - NONREIMBURSABLE         02/13/2014
                                  331373374   2/11/14                     $1.00   JOB PAY - NONREIMBURSABLE         02/13/2014
                                  331386880   2/12/2014                   $1.00   JOB PAY - NONREIMBURSABLE         02/14/2014
                                  331405744   02/14/2014                  $1.00   JOB PAY - NONREIMBURSABLE         02/18/2014
                                  331408735   2/13/14                     $1.00   JOB PAY - NONREIMBURSABLE         02/18/2014
                                  331441958   2/18/14                     $1.00   JOB PAY - NONREIMBURSABLE         02/20/2014
                                  331471569   2-20-14                     $1.00   JOB PAY - NONREIMBURSABLE         02/24/2014
                                  331471704   2-21-14                     $1.00   JOB PAY - NONREIMBURSABLE         02/24/2014
                                  331482366   2/19/14                     $1.00   JOB PAY - NONREIMBURSABLE         02/25/2014
                                  331509322   2-25-14                     $1.00   JOB PAY - NONREIMBURSABLE         02/27/2014
                                  331510050   02/24/2014                  $1.00   JOB PAY - NONREIMBURSABLE         02/27/2014
                                  331519439   2-26-14                     $1.00   JOB PAY - NONREIMBURSABLE         02/28/2014
                                  331528030   2-27-14                     $1.00   JOB PAY - NONREIMBURSABLE         03/03/2014
                                  331530148   2-28-14                     $1.00   JOB PAY - NONREIMBURSABLE         03/03/2014
                                  331564710   03/03                       $1.00   JOB PAY - NONREIMBURSABLE         03/06/2014



  Excerpts of CCOG000025043.xls                               3                                               CONFIDENTIAL

                                                    Exhibit 16 - 176
                  Case 3:17-cv-01112-JLS-NLS Document 115-8 Filed 07/08/19 PageID.5017 Page 5 of 11
AGENCY #   NAME                   RECEIPT #   DEPOSIT FROM               AMOUNT     DESCRIPTION                      DATE
                                  331578318   3/4/14                        $1.00   JOB PAY - NONREIMBURSABLE         03/06/2014
                                  331589511   3/5/2014                      $1.00   JOB PAY - NONREIMBURSABLE         03/07/2014
                                  331611889   3-7-14                        $1.00   JOB PAY - NONREIMBURSABLE         03/10/2014
                                  331608904   03/06/14                      $1.00   JOB PAY - NONREIMBURSABLE         03/10/2014
                                  331642275   3/10/2014                     $1.00   JOB PAY - NONREIMBURSABLE         03/11/2014
                                  331657055   3/11/2014                     $1.00   JOB PAY - NONREIMBURSABLE         03/13/2014
                                  331670447   3/12/2014                     $1.00   JOB PAY - NONREIMBURSABLE         03/14/2014
                                  331687223   3-13-14                       $1.00   JOB PAY - NONREIMBURSABLE         03/17/2014
                                  331688881   3/14/14                       $1.00   JOB PAY - NONREIMBURSABLE         03/17/2014
                                  331715108   03/17/14                      $1.00   JOB PAY - NONREIMBURSABLE         03/20/2014
                                  331726285   3/18/14                       $1.00   JOB PAY - NONREIMBURSABLE         03/20/2014
                                  331738823   3/19/14                       $1.00   JOB PAY - NONREIMBURSABLE         03/21/2014
                                  331751512   3-20-14                       $1.00   JOB PAY - NONREIMBURSABLE         03/24/2014
                                  331755171   3/21/2014                     $1.00   JOB PAY - NONREIMBURSABLE         03/24/2014
                                  17662579    10/06/10                      $1.00   JOB PAY - NONREIMBURSABLE         10/08/2010
                                  17663826    10/07/10                      $1.00   JOB PAY - NONREIMBURSABLE         10/08/2010
                                  17696836    KIT - 10/08/10                $1.00   JOB PAY - NONREIMBURSABLE         10/11/2010
                                  17700463    KIT - 10/09/10                $1.00   JOB PAY - NONREIMBURSABLE         10/12/2010
                                  17701114    KIT - 10/10/10                $1.00   JOB PAY - NONREIMBURSABLE         10/12/2010
                                  17717283    KIT - 10/11/10                $1.00   JOB PAY - NONREIMBURSABLE         10/13/2010
                                  17726339    KIT - 10/12/10                $1.00   JOB PAY - NONREIMBURSABLE         10/13/2010
                                  17742575    KIT - 10/13/10                $1.00   JOB PAY - NONREIMBURSABLE         10/14/2010
                                  17777323    KIT - 10/14/10                $1.00   JOB PAY - NONREIMBURSABLE         10/19/2010
                                  17783843    KIT - 10/15/10                $1.00   JOB PAY - NONREIMBURSABLE         10/19/2010
                                  17784915    KIT - 10/16/10                $1.00   JOB PAY - NONREIMBURSABLE         10/19/2010
                                  17785425    KIT - 10/17/10                $1.00   JOB PAY - NONREIMBURSABLE         10/19/2010
                                  17787350    kit 10/18/10                  $1.00   JOB PAY - NONREIMBURSABLE         10/19/2010
                                  17801690    KIT - 10/19/10                $1.00   JOB PAY - NONREIMBURSABLE         10/20/2010
                                  17816651    KIT - 10/20/10                $1.00   JOB PAY - NONREIMBURSABLE         10/21/2010
                                  17828211    KIT- 10/21/10                 $1.00   JOB PAY - NONREIMBURSABLE         10/22/2010
                                  17851374    KIT - 10/22/10                $1.00   JOB PAY - NONREIMBURSABLE         10/26/2010
                                  17851874    KIT - 10/23/10                $1.00   JOB PAY - NONREIMBURSABLE         10/26/2010
                                  17877933                                  $1.00   JOB PAY - NONREIMBURSABLE         10/27/2010
                                  17890844    KIT - 10/27/10                $1.00   JOB PAY - NONREIMBURSABLE         10/28/2010
                                  17896898    KIT - 10/28/10                $1.00   JOB PAY - NONREIMBURSABLE         10/29/2010
                                  17919696    KIT - 10/29/10                $1.00   JOB PAY - NONREIMBURSABLE         11/01/2010
                                  17920270    kit 10/31                     $1.00   JOB PAY - NONREIMBURSABLE         11/01/2010
                                  17920537    KIT - 10/30/10                $1.00   JOB PAY - NONREIMBURSABLE         11/01/2010
                                  17933448    KIT 11/1                      $1.00   JOB PAY - NONREIMBURSABLE         11/02/2010
                                  17947838    Kitchen 11/2                  $1.00   JOB PAY - NONREIMBURSABLE         11/03/2010
                                  17985295    Kitchen 11/5                  $1.00   JOB PAY - NONREIMBURSABLE         11/05/2010
                                  18008567    Kitchen 11/4                  $1.00   JOB PAY - NONREIMBURSABLE         11/08/2010
                                  18009268    Kitchen 11/7                  $1.00   JOB PAY - NONREIMBURSABLE         11/08/2010
                                  17991830    11/06/10                      $1.00   JOB PAY - NONREIMBURSABLE         11/08/2010
                                  18025089    Kitchen 11/8                  $1.00   JOB PAY - NONREIMBURSABLE         11/09/2010



  Excerpts of CCOG000025043.xls                                4                                                CONFIDENTIAL

                                                      Exhibit 16 - 177
                  Case 3:17-cv-01112-JLS-NLS Document 115-8 Filed 07/08/19 PageID.5018 Page 6 of 11
AGENCY #   NAME                   RECEIPT #   DEPOSIT FROM               AMOUNT     DESCRIPTION                            DATE
                                  18069338    KIT - 11/10/10                $1.00   JOB PAY - NONREIMBURSABLE               11/12/2010
                                  18072100    KIT - 11/11/10                $1.00   JOB PAY - NONREIMBURSABLE               11/12/2010
                                  18089095    Kitchen 11/12                 $1.00   JOB PAY - NONREIMBURSABLE               11/15/2010
                                  18089663    Kitchen 11/13                 $1.00   JOB PAY - NONREIMBURSABLE               11/15/2010
                                  18092519    kitchen 11/14                 $1.00   JOB PAY - NONREIMBURSABLE               11/15/2010
                                  18103745    kitchen 11/15                 $1.00   JOB PAY - NONREIMBURSABLE               11/16/2010
                                  18118386    kitchen 11/16                 $1.00   JOB PAY - NONREIMBURSABLE               11/17/2010
                                  18133334    Kitchen 11/17                 $1.00   JOB PAY - NONREIMBURSABLE               11/18/2010
                                  18147825    Kitchen 11/18                 $1.00   JOB PAY - NONREIMBURSABLE               11/19/2010
                                  18166389    Kitchen 11/19                 $1.00   JOB PAY - NONREIMBURSABLE               11/22/2010
                                  18167569    Kitchen 11/20                 $1.00   JOB PAY - NONREIMBURSABLE               11/22/2010
                                  18168383    Kitchen 11/21                 $1.00   JOB PAY - NONREIMBURSABLE               11/22/2010
                                  18200207    kitchen 11/23                 $1.00   JOB PAY - NONREIMBURSABLE               11/24/2010
                                  18203475    kitchen 11/22                 $1.00   JOB PAY - NONREIMBURSABLE               11/24/2010
                                  18220127    Kitchen 11/28                 $1.00   JOB PAY - NONREIMBURSABLE               11/29/2010
                                  18224678    kitchen 11/24-26              $3.00   JOB PAY - NONREIMBURSABLE               11/29/2010
                                  18233349    Kitchen 11/29                 $1.00   JOB PAY - NONREIMBURSABLE               11/30/2010
                                  18248604    kitchen 11/30                 $1.00   JOB PAY - NONREIMBURSABLE               12/01/2010
                                  18291847    KIT - 12/01/10                $1.00   JOB PAY - NONREIMBURSABLE               12/03/2010
                                  18292517    KIT - 12/02/10                $1.00   JOB PAY - NONREIMBURSABLE               12/03/2010
                                  18307762    kitchen 12/3-5                $3.00   JOB PAY - NONREIMBURSABLE               12/06/2010
                                  18328171    Kitchen 12/6                  $1.00   JOB PAY - NONREIMBURSABLE               12/07/2010
                                  18346646    Kitchen 12/7                  $1.00   JOB PAY - NONREIMBURSABLE               12/08/2010
                                  18363279    Kitchen 12/8                  $1.00   JOB PAY - NONREIMBURSABLE               12/09/2010
                                  18378526    Kitchen 12/9                  $1.00   JOB PAY - NONREIMBURSABLE               12/10/2010
                                  18399091    Kitchen 12/10-12              $3.00   JOB PAY - NONREIMBURSABLE               12/13/2010
                                  18415734    Kitchen 12/13                 $1.00   JOB PAY - NONREIMBURSABLE               12/14/2010
                                  18434501    Kitchen 12/14                 $1.00   JOB PAY - NONREIMBURSABLE               12/15/2010
                                  18448398    Kitchen 12/15                -$1.00   REVERSED JOB PAY - REIMBURSABLE         12/16/2010
                                  18448724    Kitchen 12/15                 $1.00   JOB PAY - NONREIMBURSABLE               12/16/2010
                                  18462837    kitchen 12/16                 $1.00   JOB PAY - NONREIMBURSABLE               12/17/2010
                                  18488398    Kitchen 12/18-19              $2.00   JOB PAY - NONREIMBURSABLE               12/20/2010
                                  18502177    Kitchen 12/20                 $1.00   JOB PAY - NONREIMBURSABLE               12/21/2010
                                  18516914    kitchen 12/21                 $1.00   JOB PAY - NONREIMBURSABLE               12/22/2010
                                  18554545    Kitchen 12/23-26              $4.00   JOB PAY - NONREIMBURSABLE               12/27/2010
                                  18567051    kitchen 12/27                 $1.00   JOB PAY - NONREIMBURSABLE               12/28/2010
                                  18586001    Kitchen 12/28                 $1.00   JOB PAY - NONREIMBURSABLE               12/29/2010
                                  18599611    12/29/10                      $1.00   JOB PAY - NONREIMBURSABLE               01/03/2011
                                  18615430    Kitchen 12/30-31 1/1-2        $4.00   JOB PAY - NONREIMBURSABLE               01/03/2011
                                  18629329    Kitchen 1/3                   $1.00   JOB PAY - NONREIMBURSABLE               01/04/2011
                                  18644953    Kitchen 1/4                   $1.00   JOB PAY - NONREIMBURSABLE               01/05/2011
                                  18686846    KIT 01/06/11                  $1.00   JOB PAY - NONREIMBURSABLE               01/07/2011
                                  18709581    Kitchen 1/8                   $1.00   JOB PAY - NONREIMBURSABLE               01/10/2011
                                  18740447    Kitchen 1/10-11               $2.00   JOB PAY - NONREIMBURSABLE               01/12/2011
                                  18788727    Kit 1/15/11                   $1.00   JOB PAY - NONREIMBURSABLE               01/17/2011



  Excerpts of CCOG000025043.xls                               5                                                       CONFIDENTIAL

                                                      Exhibit 16 - 178
                  Case 3:17-cv-01112-JLS-NLS Document 115-8 Filed 07/08/19 PageID.5019 Page 7 of 11
AGENCY #   NAME                   RECEIPT #   DEPOSIT FROM             AMOUNT     DESCRIPTION                      DATE
                                  18792520    Kit 1/16/11                 $1.00   JOB PAY - NONREIMBURSABLE         01/18/2011
                                  18802797    Kitchen 1/17                $1.00   JOB PAY - NONREIMBURSABLE         01/18/2011
                                  331686767   3/13/14                     $1.00   JOB PAY - NONREIMBURSABLE         03/17/2014
                                  331688940   3/14/14                     $1.00   JOB PAY - NONREIMBURSABLE         03/17/2014
                                  331690643   3/15                        $1.00   JOB PAY - NONREIMBURSABLE         03/17/2014
                                  331696631   3/16                        $1.00   JOB PAY - NONREIMBURSABLE         03/18/2014
                                  331733771   3/19                        $1.00   JOB PAY - NONREIMBURSABLE         03/20/2014
                                  331749033   3/20/14                     $1.00   JOB PAY - NONREIMBURSABLE         03/24/2014
                                  331765321   3/21,3/22                   $2.00   JOB PAY - NONREIMBURSABLE         03/25/2014
                                  331765583   3/23                        $1.00   JOB PAY - NONREIMBURSABLE         03/25/2014
                                  331796947   3/26                        $1.00   JOB PAY - NONREIMBURSABLE         03/27/2014
                                  331809291   3/27/14                     $1.00   JOB PAY - NONREIMBURSABLE         03/31/2014
                                  331814879   3/28-29/14                  $2.00   JOB PAY - NONREIMBURSABLE         03/31/2014
                                  331818915   3/30                        $1.00   JOB PAY - NONREIMBURSABLE         04/01/2014
                                  331864805   4/2/14                      $1.00   JOB PAY - NONREIMBURSABLE         04/04/2014
                                  331883375   4/3/14                      $1.00   JOB PAY - NONREIMBURSABLE         04/07/2014
                                  331889824   4/4,4/5                     $2.00   JOB PAY - NONREIMBURSABLE         04/07/2014
                                  331898452   4/6                         $1.00   JOB PAY - NONREIMBURSABLE         04/08/2014
                                  331948450   4/9/14                      $1.00   JOB PAY - NONREIMBURSABLE         04/11/2014
                                  331964002   4/10/14                     $1.00   JOB PAY - NONREIMBURSABLE         04/14/2014
                                  331969932   4/11/14                     $1.00   JOB PAY - NONREIMBURSABLE         04/14/2014
                                  331969955   4/12/14                     $1.00   JOB PAY - NONREIMBURSABLE         04/14/2014
                                  331973877   4/13                        $1.00   JOB PAY - NONREIMBURSABLE         04/14/2014
                                  332016077   4/16/14                     $1.00   JOB PAY - NONREIMBURSABLE         04/17/2014
                                  332027422   4/17/14                     $1.00   JOB PAY - NONREIMBURSABLE         04/18/2014
                                  332041404   4/18-4/20                   $3.00   JOB PAY - NONREIMBURSABLE         04/21/2014
                                  332074586   4/23                        $1.00   JOB PAY - NONREIMBURSABLE         04/25/2014
                                  332090782   4/24/14                     $1.00   JOB PAY - NONREIMBURSABLE         04/28/2014
                                  332095203   4/25,4/26                   $2.00   JOB PAY - NONREIMBURSABLE         04/28/2014
                                  332098615   4/27                        $1.00   JOB PAY - NONREIMBURSABLE         04/28/2014
                                  332135895   4/30                        $1.00   JOB PAY - NONREIMBURSABLE         05/02/2014
                                  332153359   5/1/14                      $1.00   JOB PAY - NONREIMBURSABLE         05/05/2014
                                  332158011   5/2,5/3                     $2.00   JOB PAY - NONREIMBURSABLE         05/05/2014
                                  332300905   5/15/14                     $1.00   JOB PAY - NONREIMBURSABLE         05/16/2014
                                  332318363   5/16-18/14                  $3.00   JOB PAY - NONREIMBURSABLE         05/19/2014
                                  332384306   5/24-25/14                  $2.00   JOB PAY - NONREIMBURSABLE         05/28/2014
                                  332383319   5/26/14                     $1.00   JOB PAY - NONREIMBURSABLE         05/28/2014
                                  332430450   5/30-6/1/14                 $3.00   JOB PAY - NONREIMBURSABLE         06/03/2014
                                  332444737   6/2/14                      $1.00   JOB PAY - NONREIMBURSABLE         06/04/2014
                                  332494033   6/5/14                      $1.00   JOB PAY - NONREIMBURSABLE         06/09/2014
                                  332524459   6/9/14                      $1.00   JOB PAY - NONREIMBURSABLE         06/10/2014
                                  332569614   06/12                       $1.00   JOB PAY - NONREIMBURSABLE         06/16/2014
                                  332578448   6/15, 6/14                  $2.00   JOB PAY - NONREIMBURSABLE         06/17/2014
                                  332591550   6/16                        $1.00   JOB PAY - NONREIMBURSABLE         06/17/2014
                                  332593780   6/13                        $1.00   JOB PAY - NONREIMBURSABLE         06/18/2014



  Excerpts of CCOG000025043.xls                              6                                                CONFIDENTIAL

                                                    Exhibit 16 - 179
                  Case 3:17-cv-01112-JLS-NLS Document 115-8 Filed 07/08/19 PageID.5020 Page 8 of 11
AGENCY #   NAME                   RECEIPT #   DEPOSIT FROM                  AMOUNT     DESCRIPTION                      DATE
                                  332511528   6/6-8/14                         $3.00   JOB PAY - NONREIMBURSABLE         06/18/2014
                                  332630536   6/19                             $1.00   JOB PAY - NONREIMBURSABLE         06/20/2014
                                  332642882   6/20 6/21 6/22                   $3.00   JOB PAY - NONREIMBURSABLE         06/23/2014
                                  332653822   6/23                             $1.00   JOB PAY - NONREIMBURSABLE         06/24/2014
                                  332685566   6/26                             $1.00   JOB PAY - NONREIMBURSABLE         06/27/2014
                                  332694872   6/27,6/28                        $2.00   JOB PAY - NONREIMBURSABLE         06/30/2014
                                  332699723   06/29                            $1.00   JOB PAY - NONREIMBURSABLE         07/01/2014
                                  332710783   06/30                            $1.00   JOB PAY - NONREIMBURSABLE         07/01/2014
                                  2171844     wages 06/05/06                   $1.00   JOB PAY - NONREIMBURSABLE         06/06/2006
                                  2189986     Wages 6/8/06                     $1.00   JOB PAY - NONREIMBURSABLE         06/09/2006
                                  2189997     Wages 6/9/06                     $1.00   JOB PAY - NONREIMBURSABLE         06/09/2006
                                  2221632     wages 06/12/06                   $1.00   JOB PAY - NONREIMBURSABLE         06/15/2006
                                  2221633     wages 06/13/06                   $1.00   JOB PAY - NONREIMBURSABLE         06/15/2006
                                  2240687     wages 06/16/06                   $1.00   JOB PAY - NONREIMBURSABLE         06/20/2006
                                  2240688     wages 06/19/06                   $1.00   JOB PAY - NONREIMBURSABLE         06/20/2006
                                  2257004     wages 06/20/06                   $1.00   JOB PAY - NONREIMBURSABLE         06/22/2006
                                  2257009     wages 06/21/06                   $1.00   JOB PAY - NONREIMBURSABLE         06/22/2006
                                  2274608     wages 06/23/06                   $1.00   JOB PAY - NONREIMBURSABLE         06/26/2006
                                  2274610     wages 06/26/06                   $1.00   JOB PAY - NONREIMBURSABLE         06/26/2006
                                  2282889     wages 06/27/06                   $1.00   JOB PAY - NONREIMBURSABLE         06/27/2006
                                  2289711     Wages 6/28/06                    $1.00   JOB PAY - NONREIMBURSABLE         06/28/2006
                                  2327106     wages 06/30/06                   $1.00   JOB PAY - NONREIMBURSABLE         07/06/2006
                                  2327107     wages 07/03/06                   $1.00   JOB PAY - NONREIMBURSABLE         07/06/2006
                                  2327108     wages 07/05/06                   $1.00   JOB PAY - NONREIMBURSABLE         07/06/2006
                                  2379021     Wages- 7/7/06                    $1.00   JOB PAY - NONREIMBURSABLE         07/14/2006
                                  2379027     Wages-7/10/06                    $1.00   JOB PAY - NONREIMBURSABLE         07/14/2006
                                  2379029     Wages- 7/11/06                   $1.00   JOB PAY - NONREIMBURSABLE         07/14/2006
                                  2379032     Wages- 7/12/06                   $1.00   JOB PAY - NONREIMBURSABLE         07/14/2006
                                  2391250     Wages - 7/13/06                  $1.00   JOB PAY - NONREIMBURSABLE         07/17/2006
                                  2391251     Wages - 7/14/06                  $1.00   JOB PAY - NONREIMBURSABLE         07/17/2006
                                  2402666     Wages - 7/17/06                  $1.00   JOB PAY - NONREIMBURSABLE         07/18/2006
                                  2402669     Wages - 7/18/06                  $1.00   JOB PAY - NONREIMBURSABLE         07/18/2006
                                  2444663     Wages - 7/20/06                  $1.00   JOB PAY - NONREIMBURSABLE         07/26/2006
                                  2444669     Wages - 7/24/06                  $1.00   JOB PAY - NONREIMBURSABLE         07/26/2006
                                  2444670     Wages - 7/25/06                  $1.00   JOB PAY - NONREIMBURSABLE         07/26/2006
                                  2466482     Wages 7/26/06                    $1.00   JOB PAY - NONREIMBURSABLE         08/01/2006
                                  2466484     Wages - 7/27/06                  $1.00   JOB PAY - NONREIMBURSABLE         08/01/2006
                                  2466486     Wages - 7/28/06                  $1.00   JOB PAY - NONREIMBURSABLE         08/01/2006
                                  2491756     7/31/06-8/1/06-8/2/06 wages      $3.00   JOB PAY - NONREIMBURSABLE         08/04/2006
                                  2515910     wages 08/03/06                   $1.00   JOB PAY - NONREIMBURSABLE         08/09/2006
                                  2515953     wages 08/04/06                   $1.00   JOB PAY - NONREIMBURSABLE         08/09/2006
                                  2516122     wages 08/07/06                   $1.00   JOB PAY - NONREIMBURSABLE         08/09/2006
                                  2536090     wages 08/08/06                   $1.00   JOB PAY - NONREIMBURSABLE         08/11/2006
                                  2536091     wages 08/09/06                   $1.00   JOB PAY - NONREIMBURSABLE         08/11/2006
                                  2559281     wages 08/09/06                   $1.00   JOB PAY - NONREIMBURSABLE         08/15/2006



  Excerpts of CCOG000025043.xls                                7                                                   CONFIDENTIAL

                                                      Exhibit 16 - 180
                  Case 3:17-cv-01112-JLS-NLS Document 115-8 Filed 07/08/19 PageID.5021 Page 9 of 11
AGENCY #   NAME                   RECEIPT #   DEPOSIT FROM                  AMOUNT     DESCRIPTION                          DATE
                                  2559295     wages 08/10/06                   $1.00   JOB PAY - NONREIMBURSABLE             08/15/2006
                                  2559306     wages 08/11/06                   $1.00   JOB PAY - NONREIMBURSABLE             08/15/2006
                                  2564863     wages 08/14/06                   $1.00   JOB PAY - NONREIMBURSABLE             08/16/2006
                                  2565002     wages 08/15/06                   $1.00   JOB PAY - NONREIMBURSABLE             08/16/2006
                                  2559281     wages 08/09/06                  -$1.00   REVERSED JOB PAY - NONREIMBURSABLE    08/22/2006
                                  2601286     wages 8/16/06                    $1.00   JOB PAY - NONREIMBURSABLE             08/22/2006
                                  2601389     wages 8/16/06                    $1.00   JOB PAY - NONREIMBURSABLE             08/22/2006
                                  2601439     wages 8/16/06                    $1.00   JOB PAY - NONREIMBURSABLE             08/22/2006
                                  2601495     wages 8/19/06                    $1.00   JOB PAY - NONREIMBURSABLE             08/22/2006
                                  2603042     Wages 8/22/06                    $1.00   JOB PAY - NONREIMBURSABLE             08/22/2006
                                  2628689                                      $1.00   JOB PAY - NONREIMBURSABLE             08/25/2006
                                  2646706     wages 8/21/06                    $1.00   JOB PAY - NONREIMBURSABLE             08/29/2006
                                  2646918     wages 8/23/06                    $1.00   JOB PAY - NONREIMBURSABLE             08/29/2006
                                  2683606     wages 8/28/06                    $1.00   JOB PAY - NONREIMBURSABLE             09/05/2006
                                  2683684     wages 8/29/06                    $1.00   JOB PAY - NONREIMBURSABLE             09/05/2006
                                  2683752     wages 8/30/06                    $1.00   JOB PAY - NONREIMBURSABLE             09/05/2006
                                  2683845     wages 8/31/06                    $1.00   JOB PAY - NONREIMBURSABLE             09/05/2006
                                  2682215                                      $5.00   JOB PAY - NONREIMBURSABLE             09/05/2006
                                  2712814                                      $1.00   JOB PAY - NONREIMBURSABLE             09/08/2006
                                  2725403                                      $3.00   JOB PAY - NONREIMBURSABLE             09/11/2006
                                  2759481                                      $1.00   JOB PAY - NONREIMBURSABLE             09/14/2006
                                  2768244                                      $1.00   JOB PAY - NONREIMBURSABLE             09/15/2006
                                  2783553                                      $3.00   JOB PAY - NONREIMBURSABLE             09/19/2006
                                  2812133                                      $1.00   JOB PAY - NONREIMBURSABLE             09/21/2006
                                  2814389                                      $1.00   JOB PAY - NONREIMBURSABLE             09/22/2006
                                  2830581                                      $3.00   JOB PAY - NONREIMBURSABLE             09/25/2006
                                  2831847     wages 9/1/06                     $1.00   JOB PAY - NONREIMBURSABLE             09/25/2006
                                  2831852     9/4/06                           $1.00   JOB PAY - NONREIMBURSABLE             09/25/2006
                                  2831855     9/5/06                           $1.00   JOB PAY - NONREIMBURSABLE             09/25/2006
                                  2831858     9/6/06                           $1.00   JOB PAY - NONREIMBURSABLE             09/25/2006
                                  2831861     9/7/06                           $1.00   JOB PAY - NONREIMBURSABLE             09/25/2006
                                  2831864     9/8/06                           $1.00   JOB PAY - NONREIMBURSABLE             09/25/2006
                                  2831869     9/12/06                          $1.00   JOB PAY - NONREIMBURSABLE             09/25/2006
                                  2831872     9/13/06                          $1.00   JOB PAY - NONREIMBURSABLE             09/25/2006
                                  2831883     9/14/06                          $1.00   JOB PAY - NONREIMBURSABLE             09/25/2006
                                  2831886     9/18/06                          $1.00   JOB PAY - NONREIMBURSABLE             09/25/2006
                                  2831893     9/20/06                          $1.00   JOB PAY - NONREIMBURSABLE             09/25/2006
                                  2831896     9/21/06                          $1.00   JOB PAY - NONREIMBURSABLE             09/25/2006
                                  2831898     9/22/06                          $1.00   JOB PAY - NONREIMBURSABLE             09/25/2006
                                  2831890     9/19/06                         -$1.00   REVERSED JOB PAY - REIMBURSABLE       09/25/2006
                                  2832094     wages                            $1.00   JOB PAY - NONREIMBURSABLE             09/25/2006
                                  2874818                                      $1.00   JOB PAY - NONREIMBURSABLE             10/02/2006
                                  5099401                                      $2.00   JOB PAY - NONREIMBURSABLE             06/18/2007
                                  6060976     09/29/07                         $1.00   JOB PAY - NONREIMBURSABLE             10/01/2007
                                  6074484     09/30/07                         $1.00   JOB PAY - NONREIMBURSABLE             10/02/2007



  Excerpts of CCOG000025043.xls                                 8                                                    CONFIDENTIAL

                                                         Exhibit 16 - 181
                Case 3:17-cv-01112-JLS-NLS Document 115-8 Filed 07/08/19 PageID.5022 Page 10 of 11
AGENCY #   NAME                   RECEIPT #   DEPOSIT FROM                  AMOUNT     DESCRIPTION                      DATE
                                  6098022     10/02/07                         $1.00   JOB PAY - NONREIMBURSABLE         10/03/2007
                                  6221019     10/15/07                         $1.00   JOB PAY - NONREIMBURSABLE         10/16/2007
                                  6262514                                      $1.00   JOB PAY - NONREIMBURSABLE         10/19/2007
                                  6281159                                      $3.00   JOB PAY - NONREIMBURSABLE         10/23/2007
                                  6291501                                      $1.00   JOB PAY - NONREIMBURSABLE         10/23/2007
                                  6314451                                      $1.00   JOB PAY - NONREIMBURSABLE         10/25/2007
                                  6328223     10/26/07                         $1.00   JOB PAY - NONREIMBURSABLE         10/29/2007
                                  6350317                                      $5.00   JOB PAY - NONREIMBURSABLE         10/30/2007
                                  6402956                                      $4.00   JOB PAY - NONREIMBURSABLE         11/06/2007
                                  6458645     11/7-8                           $1.00   JOB PAY - NONREIMBURSABLE         11/09/2007
                                  6458527     WAGE 11-03-07                    $1.00   JOB PAY - NONREIMBURSABLE         11/13/2007
                                  6458762     WAGE 11-04-07                    $1.00   JOB PAY - NONREIMBURSABLE         11/13/2007
                                  6459422     WAGE 11-06-07                    $1.00   JOB PAY - NONREIMBURSABLE         11/13/2007
                                  6459022     WAGE 11-05-07                    $1.00   JOB PAY - NONREIMBURSABLE         11/13/2007
                                  6464040     11/5-8                           $2.00   JOB PAY - NONREIMBURSABLE         11/13/2007
                                  6475492     11/12/07                         $1.00   JOB PAY - NONREIMBURSABLE         11/13/2007
                                  6503817     11/10                            $1.00   JOB PAY - NONREIMBURSABLE         11/14/2007
                                  6493888                                      $4.00   JOB PAY - NONREIMBURSABLE         11/14/2007
                                  6517082                                      $1.00   JOB PAY - NONREIMBURSABLE         11/15/2007
                                  6523173     11/13/07                         $1.00   JOB PAY - NONREIMBURSABLE         11/16/2007
                                  6528410                                      $1.00   JOB PAY - NONREIMBURSABLE         11/16/2007
                                  6553335     11/17/07                         $1.00   JOB PAY - NONREIMBURSABLE         11/20/2007
                                  6564573                                      $1.00   JOB PAY - NONREIMBURSABLE         11/20/2007
                                  6620658     11/24/07                         $1.00   JOB PAY - NONREIMBURSABLE         11/27/2007
                                  6620759     11/25/07                         $1.00   JOB PAY - NONREIMBURSABLE         11/27/2007
                                  6632789     11/26                            $1.00   JOB PAY - NONREIMBURSABLE         11/28/2007
                                  7838929     03/27/08                         $1.00   JOB PAY - NONREIMBURSABLE         03/31/2008
                                  7876790     03/29/08                         $1.00   JOB PAY - NONREIMBURSABLE         04/02/2008
                                  7894525                                      $1.00   JOB PAY - NONREIMBURSABLE         04/03/2008
                                  7909062     4/4                              $1.00   JOB PAY - NONREIMBURSABLE         04/07/2008
                                  328263131   4/25/13                          $1.00   JOB PAY - NONREIMBURSABLE         04/29/2013
                                  328280649   4/26/13-4/28/13                  $3.00   JOB PAY - NONREIMBURSABLE         04/29/2013
                                  328289572   4/29/13                          $1.00   JOB PAY - NONREIMBURSABLE         05/01/2013
                                  328299947   4/30/13                          $1.00   JOB PAY - NONREIMBURSABLE         05/01/2013
                                  328345562   05/03/13                         $1.00   JOB PAY - NONREIMBURSABLE         05/06/2013
                                  328357362   5/4/13-5/5/13                    $2.00   JOB PAY - NONREIMBURSABLE         05/07/2013
                                  328376984   5/6/13                           $1.00   JOB PAY - NONREIMBURSABLE         05/07/2013
                                  328396243   5/7/13                           $1.00   JOB PAY - NONREIMBURSABLE         05/09/2013
                                  328433914   05/10/13                         $1.00   JOB PAY - NONREIMBURSABLE         05/13/2013
                                  328436061   05/11/13                         $1.00   JOB PAY - NONREIMBURSABLE         05/13/2013
                                  328451087   05/12/13                         $1.00   JOB PAY - NONREIMBURSABLE         05/13/2013
                                  328461846   5/13/13                          $1.00   JOB PAY - NONREIMBURSABLE         05/14/2013
                                  328478754   5/14/13                          $1.00   JOB PAY - NONREIMBURSABLE         05/15/2013
                                  328506299   5/16/13                          $1.00   JOB PAY - NONREIMBURSABLE         05/20/2013
                                  328508219   05/17/13                         $1.00   JOB PAY - NONREIMBURSABLE         05/21/2013



  Excerpts of CCOG000025043.xls                                 9                                                  CONFIDENTIAL

                                                         Exhibit 16 - 182
                Case 3:17-cv-01112-JLS-NLS Document 115-8 Filed 07/08/19 PageID.5023 Page 11 of 11
AGENCY #   NAME                   RECEIPT #   DEPOSIT FROM               AMOUNT     DESCRIPTION                      DATE
                                  328509512   5/18/13                       $1.00   JOB PAY - NONREIMBURSABLE         05/21/2013
                                  328520639   5/19/13                       $1.00   JOB PAY - NONREIMBURSABLE         05/21/2013
                                  328537351   5/20/13                       $1.00   JOB PAY - NONREIMBURSABLE         05/22/2013
                                  328548753   5/15/13                       $1.00   JOB PAY - NONREIMBURSABLE         05/22/2013
                                  328548873   5/21/13                       $1.00   JOB PAY - NONREIMBURSABLE         05/22/2013
                                  328582619   5/24-26/13                    $3.00   JOB PAY - NONREIMBURSABLE         05/28/2013
                                  328593879   5/27/13                       $1.00   JOB PAY - NONREIMBURSABLE         05/29/2013
                                  328608594   5/28/13                       $1.00   JOB PAY - NONREIMBURSABLE         05/29/2013
                                  328633837   5/31                          $1.00   JOB PAY - NONREIMBURSABLE         06/03/2013
                                  328653849   6/1/13                        $1.00   JOB PAY - NONREIMBURSABLE         06/04/2013
                                  328655855   6/2/13                        $1.00   JOB PAY - NONREIMBURSABLE         06/04/2013
                                  328670732   6/3/13                        $1.00   JOB PAY - NONREIMBURSABLE         06/04/2013
                                  328685358   6/4/13                        $1.00   JOB PAY - NONREIMBURSABLE         06/06/2013
                                  328704692   6/5/13                        $1.00   JOB PAY - NONREIMBURSABLE         06/06/2013
                                  328728257   6/8                           $1.00   JOB PAY - NONREIMBURSABLE         06/10/2013
                                  328744878   6/6/13, 6/7/13,6/9/13         $2.00   JOB PAY - NONREIMBURSABLE         06/11/2013
                                  328761029   6/10/13                       $1.00   JOB PAY - NONREIMBURSABLE         06/12/2013
                                  328773750   6/11/13                       $1.00   JOB PAY - NONREIMBURSABLE         06/12/2013
                                  328793613   6/12/13                       $1.00   JOB PAY - NONREIMBURSABLE         06/13/2013
                                  328806266   6/13/13                       $1.00   JOB PAY - NONREIMBURSABLE         06/14/2013
                                  328828916   6/14 6/15 6/16                $3.00   JOB PAY - NONREIMBURSABLE         06/18/2013
                                  328843049   6/17                          $1.00   JOB PAY - NONREIMBURSABLE         06/19/2013
                                  328857505   6/18/13                       $1.00   JOB PAY - NONREIMBURSABLE         06/19/2013
                                  328888153   06/21/13                      $1.00   JOB PAY - NONREIMBURSABLE         06/24/2013
                                  328899727   6/22/13-6/23/13               $2.00   JOB PAY - NONREIMBURSABLE         06/24/2013
                                  328915390   6/24                          $1.00   JOB PAY - NONREIMBURSABLE         06/26/2013
                                  328930391   6/25                          $1.00   JOB PAY - NONREIMBURSABLE         06/27/2013
                                  328952139   6/28                          $1.00   JOB PAY - NONREIMBURSABLE         07/01/2013
                                  328961329   6/30                          $1.00   JOB PAY - NONREIMBURSABLE         07/01/2013
                                  328954772   06/29/13                      $1.00   JOB PAY - NONREIMBURSABLE         07/01/2013
                                  328992041   7/1/2013                      $1.00   JOB PAY - NONREIMBURSABLE         07/03/2013
                                  329042816   7/5 7/6 7/7                   $3.00   JOB PAY - NONREIMBURSABLE         07/08/2013
                                  329054076   7/8                           $1.00   JOB PAY - NONREIMBURSABLE         07/10/2013
                                  329078788   7/9                           $1.00   JOB PAY - NONREIMBURSABLE         07/12/2013
                                  329125330   7/12 7/13                     $2.00   JOB PAY - NONREIMBURSABLE         07/16/2013
                                  329191490   7/19-20/13                    $2.00   JOB PAY - NONREIMBURSABLE         07/22/2013
                                  329212186   7/22                          $1.00   JOB PAY - NONREIMBURSABLE         07/23/2013
                                  329247998   7/25                          $1.00   JOB PAY - NONREIMBURSABLE         07/26/2013
                                  329271031   7/28                          $1.00   JOB PAY - NONREIMBURSABLE         07/30/2013
                                  329333942   8/2 8/3 8/4                   $3.00   JOB PAY - NONREIMBURSABLE         08/06/2013
                                  333793528   10/23                         $1.00   JOB PAY - NONREIMBURSABLE         10/24/2014
                                  333807610   10/22, 24-26                  $4.00   JOB PAY - NONREIMBURSABLE         10/27/2014
                                  333837131   10/29                         $1.00   JOB PAY - NONREIMBURSABLE         10/31/2014
                                  333843426   10/30                         $1.00   JOB PAY - NONREIMBURSABLE         11/03/2014
                                  333847660   10/31, 11/01                  $2.00   JOB PAY - NONREIMBURSABLE         11/03/2014



  Excerpts of CCOG000025043.xls                                 10                                              CONFIDENTIAL

                                                      Exhibit 16 - 183
